Name: Commission Regulation (EC) No 3654/93 of 29 December 1993 amending Regulation (EEC) No 1194/93 increasing to 1 400 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 93 Official Journal of the European Communities No L 333/47 COMMISSION REGULATION (EC) No 3654/93 of 29 December 1993 amending Regulation (EEC) No 1194/93 increasing to 1 400 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1194/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 400 000 tonnes of barley to be exported to all third countries, except the United States of America and Canada. 2. The regions in which the 1 400 000 tonnes of barley are stored, are stated in Annex I to this Regula ­ tion.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 11 94/93 (4), as last amended by Regulation (EC) No 3430/93 (% opened a standing invitation to tender for the export of 1 300 000 tonnes of barley held by the French interven ­ tion agency ; whereas, in a communication of 9 December 1993, France informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 400 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1194/93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EEC) No 1194/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 122, 18 . 5. 1993, p. 11 . O OJ No L 314, 16. 12. 1993, p . I. No L 333/48 Official Journal of the European Communities 31 . 12. 93 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 60 500 Bordeaux 33 000 Clermont-Ferrand 1 000 ChÃ ¢lons-sur-Marne 191 000 Dijon 109 000 Lille 145 000 Montpellier 2 000 Nancy 110 000 Orleans 310 000 Paris 43 000 Poitiers 146 500 Rennes 14 000 Rouen 135 000 Toulouse 1 7 000 Marseille 1 000 Gand (Belgique) 82 000'